On Rehearing.
The opinion of the court was delivered by
Egan, J.
It is argued that acceptance of a succession with benefit of inventory has the same effect as tho action of separation of patrimony. We do not think so. The action for separation of patrimony of tho ancestor from that of tlio heir allowed to tho creditor from its very nature lias no application except in caso of the unconditional acceptance by tho heir, and to avoid the consequences of the property derived from the succession being so mixed with that acquired otherwise that it may become liable to incumbrances or debts of the heir to the detriment or exclusion of the creditor of the ancestor. This action is only allowed within a limited time. The original acceptance with benefit of inventory did not prevent the subsequent unconditional acceptance in the present case, and the creditor did not resort to the action of separation.
The rehearing is refused.